Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 and 5 claim a ratio but the claims do not disclose the denominator in the ratio.  It is unclear what the ratio of the % by mass is based on the in the composition. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2005/0261467 to Tamura et al. (Cited on ISR and IDS).
As to claims 1-2 and 4, Tamura teaches a composition for optical materials comprising an episulfide compound, a thiol compound, a polyisocyanate, a benzyl halide inhibitor, and sulfur (Table 3).  Tamura teaches suitable benzyl halides that include benzyl chloride (0024).  At the time of filing it would have been obvious to a person of ordinary skill in the art to replace the inhibitors used in the examples of Tamura with the inhibitors taught in the instant specification that meet the applicants formula (1) with a reasonable expectation of success that the halide would prevent an increase in viscosity of the starting composition during the storage and the casting of optical lens (Abstract).
As to claim 3, Tamura discloses an addition amount of the halogen-containing stabilizer is 0.001 to 1 part by weight based on 100 parts by weight of the episulfide compound (0032).
As to claim 5, Tamura discloses 75 parts of episulfide component, 3 parts sulfur, 14 parts of polythiol, and 8 parts of diisocyanate (Example 28).
As to claims 6-7, Tamura discloses a cured optical product obtained by polymerizing and curing the composition (0158-0159).
 
International Search Report
	JP-2004/339329 and JP-2003/064146 are cited as X-references.  However, the reference used in the rejection is considered the closest prior art.

Relevant Art
	U.S. Patent No. 6,486,298 to Jallouli teaches benzyl chloride as the preferred polymerization inhibitor in an optical composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763